UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7425


DAVID KWON,

                 Plaintiff – Appellant,

          v.

LYDIA WILSON, A Marion Correctional Treatment Center Doctor
Psychologist,

                 Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        Glen E. Conrad, Chief
District Judge. (7:10-cv-00435-gec-mfu).


Submitted:    January 18, 2011             Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Kwon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Kwon, a Virginia inmate, appeals the district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2006)    complaint      as    frivolous       under   28   U.S.C.   § 1915A(b)(1)

(2006).        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Kwon v. Wilson, No. 7:10-cv-00435-gec-mfu (W.D.

Va. Sept. 30, 2010).           We dispense with oral argument because the

facts    and    legal   contentions     are      adequately    presented    in   the

materials      before    the    court   and      argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                           2